Exhibit 10.42

ADDENDUM INCORPORATING

EGTRRA COMPLIANCE AMENDMENT

TO

TELLABS 401(K) PLAN (THE “PLAN”)

This Amendment to the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This
Amendment is intended as good faith compliance with the requirements of EGTRRA
and is to be construed in accordance with EGTRRA and guidance issued thereunder.
Except as otherwise provided, this Amendment shall be effective as of the first
day of the first Plan Year beginning after December 31, 2001.

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

References to provisions by Plan Section or Article numbers in this Amendment
are to the provisions associated with these Section or Article numbers in the
approved volume submitter specimen plan from which the Plan is generated. If the
Section or Article numbers have been changed in generating the Plan, references
are to the provisions in the Plan that are associated with the Section or
Article numbers in the approved volume submitter specimen plan.

AMENDMENT SECTION 1: PLAN LOANS FOR OWNER-EMPLOYEES AND SHAREHOLDER EMPLOYEES

 

[X] Select this Amendment Section 1 if the Plan provides for loans. (Do not
select if the Plan does not provide for loans.)

Effective for plan loans made after December 31, 2001, the provisions of
Section 12.1 prohibiting loans to any owner-employee or shareholder-employee
shall cease to apply.

AMENDMENT SECTION 2: LIMITATIONS ON CONTRIBUTIONS

 

[X] All Plans must select this Amendment Section 2.

Effective for “limitation years” beginning after December 31, 2001, the first
sentence of the Section in Article VII entitled “Code Section 415 Limitations on
Crediting of Contributions and Forfeitures” is amended to provide as follows:

Except to the extent permitted under Amendment Section 11 and Code
Section 414(v), if applicable, the “annual addition” that may be contributed or
allocated to a Participant’s Account under the Plan for any “limitation year”
shall not exceed the lesser of:

 

  (a) $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or

 

1



--------------------------------------------------------------------------------

  (b) 100 percent of the Participant’s compensation, within the meaning of Code
Section 415(c)(3), for the “limitation year”. The compensation limit referred to
in this paragraph (b) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an “annual addition”.

AMENDMENT SECTION 3: INCREASE IN COMPENSATION LIMIT

 

[X] Select this Amendment Section 3 to increase the Compensation limit
applicable under Code Section 401(a)(17) to the new $200,000 limit. (If you do
not wish to increase to the new Compensation limit, do not select this Amendment
Section 3.)

The annual Compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B). Annual Compensation means Compensation during the
Plan Year or such other consecutive 12-month period over which Compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the determination period that begins with or within such
calendar year.

AMENDMENT SECTION 4: MODIFICATION OF TOP-HEAVY RULES

 

[X] Select this Amendment Section 4 if the Plan covers non-collectively
bargained employees. (If the Plan covers collectively bargained employees only,
do not select this Amendment Section 4.)

This Section shall apply for purposes of determining whether the Plan is a
top-heavy plan under Code Section 416(g) for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Code Section 416(c) for such years. This Section amends Article
XXII of the Plan

 

  A. The definition of “key employee” in Section 22.1 is amended to provide as
follows:

A “key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “determination
date” was an officer of an Employer or a Related Company having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of an Employer
or a Related Company, or a 1-percent owner of an Employer or a Related Company
having annual compensation of more than $150,000.

 

2



--------------------------------------------------------------------------------

For this purpose, annual compensation means compensation within the meaning of
Code Section 415(c)(3). The determination of who is a “key employee” will be
made in accordance with Code Section 416(i)(1) and the applicable regulations
and other guidance of general applicability issued thereunder.

 

  B. The definition of “top heavy plan” in Section 22.1 is modified for purposes
of determining the present values of accrued benefits and the amounts of account
balances of employees as of a “determination date” as follows:

The present values of accrued benefits and the amounts of account balances of an
Employee as of the “determination date” shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the one-year period ending on the
“determination date”. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “five-year period”
for “one-year period”. The accrued benefits and accounts of any individual who
has not performed services for an Employer or any Related Company during the
one-year period ending on the “determination date” shall not be taken into
account.

 

  C. The Section in Article XXII entitled “Minimum Employer Contributions” is
modified in the following respect:

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) of
the Plan. The preceding sentence shall apply with respect to Matching
Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code
Section 401(m).

 

3



--------------------------------------------------------------------------------

AMENDMENT SECTION 5: DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

 

[X] All Plans must select this Amendment Section 5.

Effective with respect to distribution made after December 31, 2001, the Section
in Article XVI entitled “Direct Rollovers” is amended in the following respects:

 

  A. The definition of “eligible retirement plan” in paragraph (a) is modified
by the addition of a new sentence at the end thereof to provide as follows:

An “eligible retirement plan” shall also mean an annuity contract described in
Code Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this plan. The
definition of “eligible retirement plan” shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
Section 414(p).

 

  B. If the Plan provides for hardship withdrawals, the definition of “eligible
rollover distribution” in paragraph (b) is modified to exclude ALL hardship
distributions. Any amount that is distributed on account of hardship shall not
be an “eligible rollover distribution” and the distributee may not elect to have
any portion of such a distribution paid directly to an “eligible retirement
plan”.

 

  C. If the Plan includes assets attributable to After-Tax Contributions, the
definition of “eligible rollover distribution” in paragraph (b) is modified to
eliminate the exclusion of After-Tax Contributions. A portion of a distribution
shall not fail to be an “eligible rollover distribution” merely because the
portion consists of After-Tax Contributions that are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

AMENDMENT SECTION 6: ROLLOVERS FROM OTHER PLANS

 

[X] Select this Amendment Section 6 and complete the selections below only if
the Plan accepts Rollover Contributions.

Effective with respect to distributions made after December 31, 2001, the
Section of Article V entitled “Rollover Contributions” is amended to provide the
following:

 

  A. The Plan will accept as a Rollover Contribution a direct rollover (the
rollover is made directly from the other qualified plan or annuity contract) of
an “eligible rollover distribution” from (select all that apply):

 

  [X] a qualified plan described in Code Section 401(a) or 403(a), excluding
after-tax employee contributions.

 

4



--------------------------------------------------------------------------------

  [   ] a qualified plan described in Code Section 401(a) or 403(a), including
after-tax employee contributions. (Do not select if the preceding selection is
marked.)

 

  [X] an annuity contract described in Code Section 403(b), excluding after-tax
employee contributions.

 

  [X] an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

  [   ] none of the above.

 

  B. The Plan will accept as a Rollover Contribution a participant rollover (the
rollover amount is first distributed to the participant who then rolls it over
into the Plan) of an “eligible rollover distribution” from (select all that
apply):

 

  [X] a qualified plan described in Code Section 401(a) or 403(a).

 

  [X] an annuity contract described in Code Section 403(b).

 

  [X] an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

  [   ] none of the above.

 

  C. Select one of the following:

 

  [   ] The Plan will accept as a Rollover Contribution a direct or participant
rollover of the portion of a distribution from an individual retirement account
or annuity described in Code Section 408(a) or 408(b) that is eligible to be
rolled over and would otherwise be includible in gross income.

or

 

  [X] The Plan will not accept as a Rollover Contribution a direct or
participant rollover of the portion of a distribution from an individual
retirement account or annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otherwise be includible in gross income.

 

5



--------------------------------------------------------------------------------

AMENDMENT SECTION 7: ROLLOVERS DISREGARDED IN INVOLUNTARY CASH-OUTS

 

[   ] This Amendment Section 7 may be selected if the Plan provides for
involuntary cash-outs. If this Amendment Section 7 is selected complete the
fill-ins below. Note that this Amendment will result in the involuntary
distribution of a separated Participant’s Account over $5,000 if the portion of
the Account that is not attributable to Rollover Contributions is $5,000 or
less.

For purposes of the Section in Article XV entitled “Cash Outs and Participant
Consent”, the value of a Participant’s vested interest in his Account shall be
determined without regard to that portion of the account balance that is
attributable to Rollover Contributions (and earnings allocable thereto) within
the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and
457(e)(16). If the value of the Participant’s vested interest in his Account as
so determined is $5,000 or less, the Plan shall immediately distribute the
Participant’s entire vested interest in his Account.

AMENDMENT SECTION 8: REPEAL OF MULTIPLE USE TEST

If applicable, the Section of Article VII entitled “Multiple Use Limitation”
shall not apply for Plan Years beginning after December 31, 2001.

AMENDMENT SECTION 9. MODIFICATION OF TOP-HEAVY RULES FOR SAFE HARBOR PLANS

 

[X] Select this Amendment Section 9 if the Plan consists solely of a cash or
deferred arrangement which is intended to meet the safe harbor requirements of
Code Section 401(k)(12) and Matching Contributions with respect to which the
safe harbor requirements of Code Section 401(m)(11) are intended to be met.

The top-heavy requirements of Code Section 416 and Article XXII of the Plan
shall not apply in any year beginning after December 31, 2001, in which the Plan
consists solely of a cash or deferred arrangement which meets the requirements
of Code Section 401(k)(12) and Matching Contributions with respect to which the
requirements of Code Section 401(m)(11) are met.

AMENDMENT SECTION 10: CATCH-UP CONTRIBUTIONS

 

[X] Select this Amendment Section 10 and complete the fill-in below only if the
Plan provides for Tax-Deferred Contributions.

All Eligible Employees who have attained age 50 before the close of the Plan
Year shall be eligible to make “catch-up contributions” in accordance with, and
subject to the limitations of, Code Section 414(v). Such “catch-up
contributions” shall

 

6



--------------------------------------------------------------------------------

not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416, as applicable, by reason of the making of such “catch-up
contributions”.

 

  [   ] Tax-Deferred Contributions that are treated as “catch-up contributions”
are excluded from eligibility for Matching Contributions under the Plan.

AMENDMENT SECTION 11: SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION

 

[X] Selection of this Amendment Section 11 is optional for 401(k) plans, other
than plans described in Code Section 401(k)(12) or 401(m)(11) (i.e., plans that
provide for safe harbor contributions to satisfy the discrimination testing
rules), that use the safe harbor (deemed) standards for hardship withdrawals of
Tax-Deferred Contributions set forth in Treas. Reg.
Section 1.401(k)-1(d)(2)(iv). This Amendment Section 11 is required for a plan
described in Code Section 401(k)(12) or 401(m)(11) (i.e., plans that provide for
safe harbor contributions to satisfy the discrimination testing rules) and that
provide for hardship withdrawals. Also see Notice 2001-56 for guidance regarding
the effective date of the change made by EGTRRA Section 636(a).

If you select this Amendment Section 11 the automatic suspension of elective
contributions following a hardship withdrawal will be reduced from 12 months to
6 months.

A Participant who makes a hardship withdrawal of Tax-Deferred Contributions on
or after the effective date specified below, shall be prohibited from making
“elective contributions” and “employee contributions”, as defined in
Section 7.1, under the Plan and all other plans maintained by an Employer or a
Related Company for six months after receipt of the withdrawal.

This provision is effective January 1, 2004.

AMENDMENT SECTION 12: ELIMINATION OF REDUCTION IN 402(g) LIMIT FOR YEAR
FOLLOWING YEAR IN WHICH HARDSHIP DISTRIBUTION MADE

 

[X] Selection of this Amendment Section 12 is optional for 401(k) plans, other
than plans described in Code Section 401(k)(12) or 401(m)(11) (i.e., plans that
provide for safe harbor contributions to satisfy the discrimination testing
rules), that use the safe harbor (deemed) standards for hardship withdrawals of
Tax-Deferred Contributions set forth in Treas. Reg.
Section 1.401(k)-1(d)(2)(iv). This Amendment Section 12 is required for a plan
described in Code Section 401(k)(12) or 401(m)(11) (i.e., plans that provide for
safe harbor contributions to satisfy the discrimination testing rules) and that
provide for hardship withdrawals. Also, see Notice 2001-56 for guidance
regarding the effective date of the change made by EGTRRA Section 636(a).

 

7



--------------------------------------------------------------------------------

If you select this Amendment Section 12 the reduction in the maximum
Tax-Deferred Contributions that a participant may make under Code Section 402(g)
in the year following a hardship distribution for contributions made in the year
of the distribution will be eliminated.

A Participant who makes a hardship withdrawal of Tax-Deferred Contributions on
or after the effective date specified below, shall not have his maximum
Tax-Deferred Contributions and “elective contributions” for the taxable year
following the taxable year of the withdrawal reduced under Code Section 402(g)
by the amount of his Tax-Deferred Contributions and “elective contributions” for
the taxable year of the withdrawal.

This provision is effective January 1, 2004.

AMENDMENT SECTION 13: DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT

 

[X] This Amendment Section 13 should be selected and the selections and fill-ins
below completed if your Plan provides for tax-deferred contributions and you
want deferrals and related costs to be distributable in the event you sell off
assets and want employees who continue employment with the buyer to be paid out
of the Plan.

A Participant’s Tax-Deferred Contributions Sub-Account, Qualified Nonelective
Contributions Sub-Account, and Qualified Matching Contributions Sub-Account
shall be distributed on account of the Participant’s severance from employment.
However, such a distribution shall be subject to the other provisions of the
Plan regarding distributions, other than provisions that require a separation
from service before such amounts may be distributed.

*            *            *

EXECUTED AT TELLABS, this 29th day of August, 2007.

 

By:  

/s/ Kyle Matthews

Title:  

VP, Human Resources

 

8